Judgment, Supreme Court, Bronx County (Denis Boyle, J., at suppression hearing; Lawrence Tonetti, J., at plea and sentence), rendered September 3, 1997, convicting defendant of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. The record supports the hearing court’s finding that the officer conducted a common-law inquiry, including a request to view the contents of the plastic bag defendant was holding (see, People v Hollman, 79 NY2d 181; People v Moore, 47 NY2d 911, revg on dissenting opn 62 AD2d 155, 157-160). We see no reason to disturb the court’s interpretation of the officer’s testimony concerning the phrasing of his communication with defendant leading to the opening of the bag. Since it is undisputed that the officer had a founded suspicion warranting a common-law inquiry, there was no basis for suppression. Concur — Rosenberger, J. P., Nardelli, Williams and Wallach, JJ.